Citation Nr: 1704185	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disability manifested by right foot numbness.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 until his retirement in July 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision that denied service connection for diabetes mellitus, right foot numbness and a sleep disorder.  In September 2014, the case was remanded for development of evidence.  

[The September 2014 Board decision also remanded the matter of service connection for hypertension.  A March 2015 rating decision granted service connection for hypertension.  Accordingly, that matter is no longer before the Board.]

The issue of service connection for right foot numbness is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disease may be etiologically related to the Veteran's service.

2.  The Veteran is not show to have, or during the pendency of the instant claim, to have had, a diagnosis of obstructive sleep apnea (OSA); any sleep disturbance he has as a manifestation of his service-connected post-traumatic stress disorder (PTSD) is encompassed in the rating for PTSD.






CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for a sleep disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and VA and private medical records have been secured.  He was afforded a VA examination to assess the etiology of his diabetes mellitus and nature and etiology of any sleep disorder.  September 2014 AOJ correspondence asked him to provide authorizations for VA to secure reports of the private sleep studies in 2007, 2009 and 2013 (which he had indicated found OSA.  He did not respond, and it is assumed that any existing records of sleep studies which were sought do not support his claim.  No further pertinent available records have been identified.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in December 1996 he was seen for complaints including of a sleep disorder.  No pertinent findings were noted; he was to be referred for a psychiatric consultation.  In May 2003, a provisional diagnosis of hyperlipidemia was noted.  The STRs are silent for complaints or findings pertaining to diabetes. 

During service in February 1999 the Veteran was seen in a private hospital emergency room for complaints of chest pain.  He denied a past medical history of diabetes mellitus.

In September 2007, the Veteran was admitted to a private hospital for unrelated complaints.  His wife stated that he snores at times and has apneic phases.  The diagnoses included suspected OSA.  He was to be evaluated as an outpatient.  

Private medical records show that in October 2007, possible OSA was noted.  He was to be screened for sleep apnea.  

On March 2009 VA Persian Gulf examination, the Veteran's past medical history was significant for hypercholesterolemia and hypertension; there was no mention of diabetes.  

On April 2009 VA diabetes mellitus examination, type 2 diabetes mellitus was diagnosed; the Veteran stated he had received such diagnosis on routine physical examination in 2000.

VA outpatient treatment records show that in October 2009, the Veteran was seen in a mental health clinic with complaints of insomnia.  It was noted that he had trouble both falling and staying asleep.  
On November 2014 VA examination, diabetes mellitus was diagnosed.  The examiner noted that he reviewed the Veteran's records, and opined that it was less likely than not that the diabetes mellitus was incurred in or caused by service.  He noted that while the Veteran claimed to have a diagnosis of diabetes in service, there was no evidence of it during service or within one year thereafter.  He stated he found no medical literature linking diabetes mellitus to hyperlipidemia.  

On November 2014 VA sleep apnea examination, the Veteran stated that sleep studies had confirmed he has OSA.  The examination report notes that a sleep study at a private facility in April 2014 found that he did not have OSA.  The diagnosis was that he did not have sleep apnea.  The examiner (who had reviewed the Veteran's records) opined that it was at least as likely as not that sleep apnea was proximately due to or the result of a service-connected condition.  He noted that the Veteran was being treated for insomnia with medication, and that it was associated with PTSD.

In August 2015, a VA physician who had reviewed the Veteran's records opined that it was less likely than not that the Veteran's claimed sleep disorder/complaints of sleep disturbance are attributable to an undiagnosed illness.  He also concluded that the claimed sleep disorder, insomnia, is at least as likely as not proximately due to or the result of the Veteran's service connected PTSD.  He explained that the Veteran did not have a diagnosis of OSA documented by sleep studies.  He noted that when the Veteran was seen in a private facility in April 2014, it was reported that July 2009 and October 2013 sleep studies were normal.  The diagnosis was disordered sleep/insomnia associated with PTSD.  The consulting physician opined that it is at least as likely as not the Veteran's claimed sleep disorder is a symptom of his service connected PTSD.

The Veteran has established service connection for coronary artery disease; PTSD; left Achilles tendinitis and left ankle degenerative joint disease; chronic lumbar strain; surgical scars of the right lower extremity and anterior trunk; residuals of a left hand ring finger fracture; left gastrocnemius muscle strain; hypertension; surgical scars of the trunk; surgical scar of the right lower extremity; surgical scar of the right lower extremity; and erectile dysfunction.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

	Diabetes mellitus 

The Veteran's STRs are silent regarding diabetes mellitus.  The Board notes that on April 2009 VA examination the Veteran reported a diagnosis of diabetes mellitus in service; however, one month earlier, his reported past medical history was negative for such disease.  It is not plausible that diabetes would have been diagnosed in service with no follow-up.  Accordingly, the Board finds the Veteran's unsupported reports of such diagnosis in service not credible.   As there is no evidence that diabetes was manifested in service or in the first postservice year, service connection for such disease on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the Veteran's diabetes may somehow otherwise be etiologically related to his service/complaints and findings therein.  The etiology of a disease such as diabetes is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical opinion in the record in the matter, by the November 2014 VA examiner, indicates that it is less likely than not that the Veteran's diabetes mellitus is related to his service.  The examiner explained that the Veteran's STRs are silent for diabetes; that there is no evidence that it was manifested in the first postservice year; and that a review of medical literature did not find any providing support for the Veteran's theory that his diabetes is related to the hyperlipidemia found in service.  The examiner is a medical professional competent to offer the opinion, and it is probative evidence in the matter.  In the absence of competent evidence to the contrary, the Board finds it persuasive.  The Veteran is a layperson, and his opinion relating his diabetes to his service/hyperlipidemia noted therein is not probative evidence in the matter; he has not presented any (medical opinion or treatise) evidence supporting his theory that his diabetes mellitus is related to his service. 

As there is no competent evidence that the Veteran's diabetes mellitus is (may be) etiologically related to his service, the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

	Sleep disorder 

The Veteran's STRs note that in December 1996 he was seen for complaints of disturbed sleep, and was referred for a psychiatric consultation.  The STRs are otherwise silent for sleep-related problems.  The Veteran appears to be presenting alternative theories of entitlement: i.e., (a) that he has OSA which is directly related to his service and, (b) that he has a sleep disorder that is secondary to his PTSD.  

Regarding OSA, the Veteran has asserted that the diagnosis of such disability was established by sleep studies.  A November 2014 VA examination report notes that obstructive sleep apnea was not found on a sleep study.  The Veteran was asked to provide authorization for VA to secure records of the private sleep studies he reported found OSA; he did not respond, and it is assumed that any existing reports of private sleep studies that remain outstanding do not support the Veteran's claim.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Significantly, while a layperson may be capable of observing that the person has disturbed sleep, OSA is a disability that is not capable of diagnosis by lay observation; the diagnosis requires medical knowledge (and diagnostic studies).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the preponderance of the evidence is against a finding that the Veteran has (or during the pendency of the claim has had) OSA.  Accordingly, he has not met the threshold requirement for substantiating a claim of service connection for such disability, and service connection for a sleep disorder on the basis that the Veteran has OSA that was incurred or aggravated in service must be denied.  

Regarding sleep impairment not due OSA, but which is a manifestation of a mental disability (here the Veteran's PTSD, as examiners have opined), such impairment is encompassed in the rating for the PTSD.  See 38 C.F.R. § 4.130, and the criteria in the General Rating Formula for Mental Disorders.   Rating sleep impairment which is a manifestation of PTSD separately would therefore constitute pyramiding, which is prohibited by regulation.  See 38 C.F.R. § 4.14.

In summary, the Veteran is not shown to have OSA, and a separate compensable rating for any sleep disturbances that are manifestations of PTSD is prohibited by governing regulation.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.


ORDER

Service connection for diabetes mellitus and a sleep disorder is denied.


REMAND

Regarding the claim of service connection for a disability manifested by right foot numbness, a November 2014 VA foot examination found that the Veteran has pes planus, hallux valgus and hammertoes.  On VA peripheral nerves examination that month, the examiner stated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, and concluded that it was less likely as not that right foot numbness was incurred in service.  In August 2015, a VA physician reviewed the Veteran's records and opined that it was at least as likely as not that the Veteran's claimed right foot numbness was proximately due to or the result of the coronary artery bypass graft he had for his service-connected coronary artery disease.  The physician cited to studies showing that saphenous vein stripping may result in associated local numbness.  Accordingly, there are conflicting medical opinions in this matter, one finding that the Veteran does not have the disability for which service connection is sought; the other suggesting he does have such disability, and that it is etiologically related to an already service connected disability (which would support a secondary service connection theory of entitlement).  Further medical guidance to reconcile the conflicting opinions is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for right foot numbness since his retirement from service.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified. 

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the existence/ likely etiology of any disability manifested by right foot numbness.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a disability manifested by right foot numbness?  If the response is no, please reconcile that conclusion with the August 2015 examination finding that the Veteran has right foot numbness secondary to coronary artery bypass grafting (for service-connected coronary artery disease).

(b) If a disability manifested by right foot numbness is found, please opine whether it is at least as likely as not (a 50% or greater probability) that such disability is related to a complaint of right foot pain in service, or was caused or aggravated by bypass surgery for service connected coronary artery disease.  If not, please identify the etiology considered more likely.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


